DETAILED ACTION
This Office Action is in response to communications filed 2/19/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: allocating a single number to use when communicating as part of the back-and-forth communication between a first client… of a first party and a second client… of a second party; transmitting a first communication received from the first client… to the second client… using the single number such that the first party remains anonymous to the second party; and transmitting a second communication received from the second client… to the first client… using the single SMS number such that the second party remains anonymous to the first party.   This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” and “mental processes” abstract idea groupings. The claimed invention is considered to be within the certain methods of organizing human activity grouping 
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a first and second “client system” which are the devices communicating data with one another.”  There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely identifying data, scaling data, and selecting data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  Further, the claim does not recite any additional elements considered to be significantly more.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2-7, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 2-7, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 8-14 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-7 above. The system of independent claim 8 recites “A system comprising: at least a memory and a 
The limitations of dependent claims 9-14 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 8, and dependent claims 9-14, are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 15-20 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-7 above. The medium of independent claim 15 recites “One or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising…".  It is clear that claim 15 is just the medium embodiment of the method of claim 1 and nothing significantly more.  The medium at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 15, other than those discussed under claim 1 above.
The limitations of dependent claims 16-20 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 15, and dependent claims 16-20, are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.


Independent claim 15, and its dependent claims 16-20, is/are rejected under 35 U.S.C. 101.  Claim 15 states a " One or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising…”.  This can be interpreted as a signal.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.  Adding the term “non-transitory” should remedy this 101 issue.  For example, amending to state a “One or more computer-readable  storage media comprising instructions…” would resolve fix this 101 issue.
Note: Applicant’s specification in at least paragraphs 0037-0040, 0063, 0071, and 0076 discuss elements and features pertaining to storage media, memory, hard drives, etc. and even discusses “non-transitory.” However, the specification is not worded such to specifically and only limit the claims expressly to “non-transitory” without explicitly reciting in the claim language itself as such.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BurstSMS Non-Patent Literature.  Note:  This single BurstSMS prior art reference includes four individually cited and referenced BurstSMS documents (hereinafter BurstSMS_Website; BurstSMS_Brochure; BurstSMS_Guide; and BurstSMS_Spam).  These four BurstSMS documents should not be considered separately and individually, they should all be considered together as one.  Rather than combining all of the pages into one large and unwieldly document, they were simply split into four parts for ease of convenience.  Again, each of the four BurstSMS documents (BurstSMS_Website, BurstSMS_Brochure, BurstSMS_Guide, and BurstSMS_Spam) should all be treated as one singular prior art reference, not as four individual references.
In reference to independent claims 1, 8, and 15, prior art BurstSMS teaches:
[claim 1] a method of two-way back-and-forth anonymous communication, the method comprising… (see each document generally; but see at least BurstSMS_Website pages 7, 10; and BurstSMS_Brochure 8);
[claim 8] A system comprising: at least a memory and a processor to perform operations comprising… (see each document generally; but see at least BurstSMS_Website pages 7, 10; and BurstSMS_Brochure 8); and
[claim 15] One or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising… [claim 15] (see each document generally; but see at least BurstSMS_Website pages 7, 10; and BurstSMS_Brochure 8);
With respect to claims 1, 8, and 15, BurstSMS further teaches:
allocating a single number to use when communicating as part of the back-and-forth communication between a first client system of a first party and a second client system of a second party (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7.  -- Essentially, these pages describe the user/client being able to select and/or allocate a single number to be used in a few ways: dedicated long numbers; shared long numbers; short numbers; or any arbitrary alphanumeric characters. A dedicated number, selected from a pool of available numbers, is theirs as long as they are leasing it, and will allow recipients to reply, and when the lease is over will go back into the pool. A shared long number is similar except other clients using the service may also be using that number, so recipient replies are not dedicated.  Short numbers are smaller easier to remember numbers attached to a shared long number. A client can also choose to use an arbitrary made up alphanumeric name/number as well, but recipients will not be able to reply, only receive.  Each of the above cited pages discuss this, and other aspects of the number/identifier, in small pieces and should be read in context with the rest of the document). 
transmitting a first communication received from the first client system to the second client system using the single number such that the first party remains anonymous to the second party (see BurstSMS_Website generally; BurstSMS_Brochure generally; BurstSMS_Guide generally; and BurstSMS_Spam generally.  – Specific page citations did not make sense for this step because nearly every page of these BurstSMS documents describe the limitations of this step.  Basically, these documents are describing different aspects and features of the overall BurstSMS system and service itself, which is mostly a service for sending bulk SMS messages (typically for advertising, but can be other purposes), and includes transmitting communications from a first party to a second, and may do so potentially anonymously.  For instance, certain portions of BurstSMS indicate that the client should manually identify themselves in the SMS message in order to comply with certain “SMS Spamming” rules, so the default is anonymity.)
transmitting a second communication received from the second client system to the first client system using the single SMS number such that the second party remains anonymous to the first party (see BurstSMS_Website pages 3, 7, 8, 10, 12, 13; BurstSMS_Brochure pages 7; BurstSMS_Guide pages 10, 27; and BurstSMS_Spam pages 7, 8.  – These cited pages describe replies from the recipient users (i.e. the second party), and various features pertaining to the replies, that the user/client (i.e. first party) may receive after sending the first communication).  
In reference to claims 2, 9, and 16, BurstSMS teaches the method of claim 1, the system of claim 8, and the computer-readable storage media of claim 15.  BurstSMS further teaches wherein the single number is selected from a pool of available numbers.  (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7.  – BurstSMS has a pool of numbers that they own, and they allow the clients to use shared numbers from the pool, or if the client wants to pay, may select a dedicated number from the pool that is “theirs” until they stop paying the lease (which would then go back into BurstSMS’s pool of available numbers)
In reference to claims 3, 10, and 17, BurstSMS teaches the method of claim 2, the system of claim 9, and the computer-readable storage media of claim 16.  BurstSMS further teaches comprising returning the single number to the pool of available numbers.  (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7).
In reference to claims 4 and 11, BurstSMS teaches the method of claim 1, and the system of claim 8.  BurstSMS further teaches wherein the single number comprises a single SMS number (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7).
In reference to claims 5, 12, and 18, BurstSMS teaches the method of claim 1, the system of claim 8, and the computer-readable storage media of claim 15.  BurstSMS further teaches wherein the first communication is received from a personal number of the first client system, and wherein the personal number of the first client system is not exposed as part of the first communication to the second client system (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7).
In reference to claims 6, 13, and 19, BurstSMS teaches the method of claim 1, the system of claim 8, and the computer-readable storage media of claim 15.  BurstSMS further teaches wherein the single number is indicated as a source of the first communication at the second client system, and wherein the single number is indicated as a source of the second communication at the first client system (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7).
In reference to claims 7, 14, and 20, BurstSMS teaches the method of claim 1, the system of claim 8, and the computer-readable storage media of claim 15.  BurstSMS further teaches comprising creating a transaction record including a first ID associated with the first party, a second ID associated with the second party, and the single number (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
https://www.smsglobal.com	Non-Patent Literature
This is a similar service to BurstSMS, and the website describes similar information as well.
Mumick et al.			Pre-Grant Publication		2008/0004046 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RICHARD G REINHARDT/Examiner, Art Unit 3682